408 F.2d 377
70 L.R.R.M. (BNA) 2872
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.BRANDENBURG TELEPHONE COMPANY, Respondent.
No. 18511.
United States Court of Appeals Sixth Circuit.
March 12, 1969.

Glenn M. Bendixsen, N.L.R.B., Washington, D.C., for petitioner, Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Assoc.  Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Hans J. Lehmann, Attys., N.L.R.B., Washington, D.C., on brief.
James U. Smith, Jr., Louisville, Ky., for respondent, Louis E. Woolery, Louisville, Ky., Stuart Rothman, Washington, D.C., on brief, Smith & Smith, Louisville, Ky., Royall, Koegel, Rogers & Wells, Washington, D.C., of counsel.
Before PHILLIPS, CELEBREZZE and McCREE, Circuit Judges.

ORDER

1
This case is before the Court on the petition of the National Labor Relations Board for enforcement of its decision and order reported at 164 N.L.R.B. No. 26.


2
Upon consideration, this Court finds that the part of the decision of the Board holding that the Union represented a majority of the employees in the unit by valid authorization cards is not supported by substantial evidence on the record considered as a whole.  Universal Camera Corp. v. N.L.R.B., 340 U.S. 474, 71 S. Ct. 456, 95 L. Ed. 456.  The Trial Examiner found that ten employees signed authorization cards upon oral representations that such cards would not be used other than for the purpose of seeking a board-supervised election and that these ten cards could not be counted to establish the Union's majority status.  We hold this finding by the Trial Examiner is supported by the record.


3
It is therefore ordered that enforcement is denied of that part of the order of the Board requiring respondent on request to bargain collectively with the Union as exclusive representative of the employees in the unit.  It is further ordered that in all other respects enforcement of the order of the Board is granted.


4
The refusal of this Court to enforce the bargaining order will not foreclose further consideration by the Board of the recommendations of the Trial Examiner which the Board did not consider because of its bargaining order, nor will this order foreclose the adoption by the Board of an appropriate supplemental order.